Under the judgment of the Supreme Court (General American Life Insurance Co. v. Butts, 193 Ga. 350, 18 S.E.2d 542) on certiorari from the judgment of this court in the present case, as reported in 65 Ga. App. 403 (15 S.E.2d 916), the trial judge erred in overruling the defendant's demurrers to the plaintiff's petition, and, under the facts of the case, in rendering verdict and judgment for the plaintiff. Accordingly, the former judgment and opinion of this court are hereby vacated and set aside, and the judgments of the trial court in overruling the defendant's demurrers and in rendering verdict and judgment for the plaintiff are reversed.
Judgment reversed. Stephens, P. J., and Felton, J.,concur.
                        DECIDED FEBRUARY 6, 1942.